 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 578International Union of Operating Engineers, Local  Union No. 17 and Hertz Equipment Rental Corp.  Case 3ŒCBŒ7607 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On July 17, 2000, Administrative Law Judge George Alemán issued the attached decision.  The Respondent filed exceptions and a supporting brief and the General Counsel and the Charging Party filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings,1 findings,2 and conclusions and to adopt the recommended Order as modified.3 Throughout the course of this proceeding the Respon-dent has asserted that the complaint should be dismissed and the case reassigned to another Region for a new in-vestigation because the Respondent™s counsel was not present when the Board agent assigned to investigate the charge took an affidavit from the Respondent™s organizer and agent, Gerald Franz. The Respondent renews this contention in its exceptions. The Respondent™s excep-tions are without merit.                                                                                                                      1 On May 16, 2000, the Respondent filed with the judge a motion to correct the record to indicate that the Respondent™s counsel had ex-cepted to the judge™s rulings at the hearing denying the Respondent™s motion to dismiss the case and quashing subpoenas. The Respondent™s motion asserts that the General Counsel and the Charging Party con-sented to the correction. The judge denied the Respondent™s motion on the grounds that he was not persuaded from the context of the disputed passage that the Respondent™s counsel was, in fact, objecting to the judge™s rulings. The disputed transcript passage shows that the Respon-dent™s counsel stated that ﬁI respectfully accept both decisions from your Honor.ﬂ The judge also observed that the Respondent™s averment that the General Counsel and the Charging Party had consented to the correction was uncorroborated. The Respondent has excepted to the judge™s ruling on the motion to correct the record. Under all the circumstances, we find, contrary to the judge, that the Respondent™s motion should be granted as the proposed correction is fully consistent with the transcript as a whole and no party has opposed the motion. In this regard, the General Counsel, in his answering brief, states that he was contacted by the Respondent™s coun-sel following the hearing and verbally indicated that he did not oppose the motion to correct the transcript. The Charging Party™s answering brief fails to address this issue. 2 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 We shall modify par. 2(a) of the judge™s recommended Order to omit the requirement relating to notice mailing in the event that the Respondent goes out of business or closes the facility involved in this proceeding. See, e.g., Laborers Local 1184 (Nicholson Rodio), 332 NLRB 1292 (2000). Consistent with the Board™s standard remedial practice, we shall further require the Respondent to return to the Re-gional Director signed copies of the notice for posting by Hertz, if willing, at all places where notices to employees are customarily posted. We shall also correct the judge™s recommended notice to con-form to the language of his recommended Order.     It is undisputed that, prior to any entry of appearance of counsel on behalf of the Respondent, the Board agent assigned to investigate this case contacted Franz and made an appointment to take his affidavit. Prior to the date of the appointment, the Respondent™s counsel en-tered a notice of appearance, which requested that all contacts with the Respondent be initiated through coun-sel.4 Upon receiving this notice, the Board agent at-tempted to contact the Respondent™s attorney and left a phone message advising him of the scheduled appoint-ment to take Franz™ affidavit.5 The Board agent also called Franz and asked if he wished to go forward with the affidavit in light of the entry of appearance. Franz voluntarily agreed. Franz™s affidavit was not used at the hearing, and Franz was not called to testify by any party. Section 10056.6 of the Board™s Casehandling Manual6 provides, in pertinent part, that Where the respondent is represented by counsel or other representative and cooperation is being extended to the Region in connection with its investigation of un-fair labor practice charges, the charged party™s counsel or representative is to be contacted and afforded an op-portunity to be present during the interview of any su-pervisor or agent whose statements or actions would bind a respondent. This policy will normally apply in circumstances where: (a) the charged party or the lat-ter™s counsel or representative is cooperating in the Re-gion™s investigation; (b) counsel or representative makes the individual to be interviewed available with reasonable promptness so as not to delay the investiga-tion; and (c) during the interview counsel or representa-tive does not interfere with, hamper, or impede the Board agent™s investigation. In cases involving indi-viduals whose supervisory status is unknown, this pol-icy would not be applicable. This policy does not preclude the Board agent from receiving information from a supervisor or agent of the charged party where the individual  4 According to the Respondent™s attorney, it is his practice never to provide an affidavit in cases where his client is the charged party. 5 The Respondent™s attorney avers that he did not read the message left for him until after the affidavit had been taken. 6 The Casehandling Manual provides procedural and operational guidance to Agency employees in the administration of the Act, and is not binding authority on the Board or the General Counsel. 335 NLRB No. 47  OPERATING ENGINEERS LOCAL 17 (HERTZ EQUIPMENT RENTAL) 579comes forward voluntarily, and where it is specifi-
cally indicated that the individual does not wish to 
have the charged party™s counsel or representative 
present. In those cases in which the witness does not 
object to the presence of counsel, the appointment 
for an interview should be made and counsel advised 
of the date, time, and place of the interview. 
 As discussed above, the Board agent initiated contact 
with Franz at a time when 
no notice of appearance had 
been received. Following th
e entry of appearance, the 
Board agent promptly asked Franz if he wished to go 

forward with the affidavit. 
Franz voluntarily agreed to 
proceed with the interview. The Board agent also 

promptly contacted the Respondent™s attorney to advise 

him of the appointment. The fact that the Respondent™s 
attorney delayed in obtaining his telephone messages 
until after the affidavit had been secured does not, in 
these circumstances, establish that the Region acted im-
properly. For all of the foregoing reasons, in addition to 
those stated by the judge in hi
s decision, we find that the 
investigation of this charge complied with the principles 
set forth above, and we deny the Respondent™s motion to 
dismiss the complaint.
7 Our colleague asserts that 
the Board agent engaged in 
misconduct by proceeding with 
the Franz affidavit in the 
circumstances of this case. According to the concurrence, 

the Board agent should have delayed further efforts to 
take the affidavit until he had made personal contact with 
the Respondent™s counsel, on
ce he had received notice of 
the entry of appearance. Our colleague also asserts that 
Franz did not come forward voluntarily to provide his 
affidavit. Instead ﬁthe Board agent solicited his participa-
tion at a time when the Boar
d agent knew that Franz™s 
employer was represented by counsel.ﬂ We respectfully 
disagree. As an initial matter, we stress that there is no evidence 
that the Board agent solicited Franz to go forward with 

the affidavit after the Respondent™s counsel had entered a 
notice of appearance. To the contrary, it appears that the 
                                                          
 7 We additionally affirm the j
udge™s ruling quashing subpoenas 
served by the Respondent on the Regional Director and other Board 
agents in support of its contention that the complaint should be dis-
missed. The General Counsel has denied the Respondent™s request for 
authorization to allow the subpoenaed individuals to testify and provide 
the requested documents. The Respondent has presented no evidence 
tending to contradict the facts set fo
rth above, and has failed to identify 
any purpose to be served by these subpoenas other than a generalized 
desire to ﬁcomplete the record.ﬂ In these circumstances, we find that the 
subpoenas were properly quashed. 
Chairman Hurtgen agrees with the quashing of the Respondent™s 
subpoenas. However, he does not rely
 on the General Counsel™s failure 
to consent. Instead, he relies upon the fact that the Respondent failed to 
set forth the specific purpose of the subpoenas. 
Board agent advised Franz of the entry of appearance, 
and asked
 him if he wished to proceed with the previ-
ously scheduled appointment to take his affidavit. After 
being advised of the circumstances, Franz agreed to pro-
ceed with the previously sc
heduled appointment. Our 
colleague does not appear 
to contend that the Board agent™s initial contact with Franz, before the Respon-

dent™s counsel had entered an appearance, in which the 
appointment to take Franz™s affidavit was made, was 
improper. In our view, the concurrence fails to give the 
proper weight to the fact that the Board agent™s initial 
contact with Franz was indi
sputably entirely proper.  
More fundamentally, we do
 not agree with our col-
league™s suggestion that, regardless of Franz™ willingness 
to be interviewed, the Board agent had a duty not to pro-
ceed until he had made personal contact with the Re-
spondent™s counsel, and afford
ed counsel the opportunity 
to be present. The facts show
 that the Board agent called 
the Respondent™s attorney on December 17, 1999, at 
11:43 a.m., to advise him of the appointment. The Re-
spondent™s attorney inexplicably did not retrieve the 

message until December 20, af
ter the interview earlier 
that day. Thus, if the Respondent™s attorney had not been 
tardy in returning the message, he could have been pre-
sent at the interview. 
In any event, Section 10056.6 of the Board™s Casehan-
dling Manual, which is quoted in full above, is clear that, 
while counsel is normally to be notified of interviews of 
supervisors or agents conducted in the course of investi-
gating a charge, and given an opportunity to be present, 

the witness ultimately has the right to be interviewed, 
without the presence of counsel, if that is the witness™s 
desire. Our colleague™s proposed standard is inconsistent 
with the Board™s Casehandling Manual, and we decline 
to fault the Board agent for failing to act in a manner 
consistent with the views set forth in the concurrence.   
Our colleague also asserts that our finding that there 
was no misconduct in this case is somehow foreclosed by 
the Board™s March 1, 2000 Order denying the Respon-
dent™s motion to dismiss the complaint and transfer the 
case to another Region. We do not agree. The Board™s 

Order denied the Respondent™s motion, ﬁwithout preju-
dice to renewal of the motion before the Administrative 
Law Judge, who may also ente
rtain any request that tes-
timony or evidence from Gerald Franz be limited or ex-
cluded, or that the use of the affidavit of Gerald Franz be 
limited or excluded.ﬂ 
Contrary to our colleague, there is absolutely nothing in 
the Board™s Order to suggest that the Board had ﬁrecog-

nized that the Board agent™s conduct might have been im-

proper, but concluded that dismissal of the complaint was 
not the proper remedy.ﬂ Nor does the Order indicate, as 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 580our colleague suggests, that the Board had ﬁsuggested that 
a remedy might only be appropriate if the Respondent 
could show that it was someho
w prejudiced at the hearing 
because of the actions of th
e Board agent.ﬂ Rather, the 
Board™s Order, by its express terms, referred the entire 

matter, including the motion to dismiss the complaint, to 
the judge assigned to the case, and reserved any ruling by 

the Board until the issuance of the judge™s final decision in 
this case, upon the filing of exceptions by any party. We 
decline to read into the Board™s prior Order in this case the 
interpretation placed upon it by our colleague. Because that Order effectively deferred any decision on the merits 

of the Respondent™s motion, we also do not agree that it 
places any limitation, as ﬁlaw
 of the case,ﬂ on our disposi-tion of the matter in this decision.  
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders th
at the Respondent, Interna-
tional Union of Operating E
ngineers, Local Union No. 
17, Tonawanda, New York, its 
officers, agents, and rep-
resentatives, shall take the action set forth in the Order as 
modified. 
1. Substitute the following for paragraph 2(a). 
ﬁ(a) Within 14 days after service by the Region, post at 
its business offices and meeting halls copies of the at-
tached notice marked ﬁAppendix.ﬂ
13 Copies of the notice, 
on forms provided by the Regional Director for Region 
3, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
and members are customarily posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.ﬂ 
2. Add the following new paragraph 2(b) and reletter 
the subsequent paragraph. 
ﬁ(b) Sign and return to the 
Regional Director sufficient 
copies of the notice for posting by Hertz Equipment 
Rental Corporation, if willing, at all places where notices 
to employees are customarily posted.ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
   MEMBER WALSH, concurring. 
I agree with the result reached by my colleagues in this 
case.  Contrary to my colleagues, however, I conclude 

that the Board agent did not follow proper procedure in 
interviewing the Respondent™s agent without the pres-
ence of his counsel.  In my view, once the Board agent 
had ascertained that the Respondent was represented by 
counsel, he should not have gone forward with the inter-
view until he made personal contact with the Respon-
dent™s counsel, so that he could be assured that the coun-
sel knew that the interview was going to take place and 
would have an opportunity to be present.  In the circum-
stances of this case, Franz™
s agreement to go forward 
with the interview at the Board agent™s request cannot 
truly be considered the equivalent of an individual ﬁcom-

ing forward voluntarilyﬂ and ﬁspecifically indicatingﬂ 
that he does not wish to have the Union™s counsel pre-
sent. Franz did not ‚come forward voluntarily.™ In fact, 
the Board agent initially solicited his participation in the 
interview, and later contacted him to ascertain if he still 
wished to have the interview after his counsel had en-
tered an appearance. In my view, this is a far cry from a 
witness ‚coming forward voluntarily™ to give a statement 
knowing that he is 
an agent of a party that is represented 
in the proceeding. A
ccordingly, as a matter of fundamen-

tal fairness, the Board agent should have waited at least 
until he was assured that the counsel knew about the in-
terview before going forward.
1 The Respondent previously filed a motion to dismiss 
the complaint in this case directly with the Board.  On 
March 1, 2000, a Board panel, which included Member 
Truesdale, denied the motio
n, ﬁwithout prejudice to re-
newal of the motion before the Administrative Law 
Judge, who may also entertai
n any request that testimony 
or evidence from Gerald Franz 
be limited or excluded, or 
that the use of the affidavit of Gerald Franz be limited or 

excluded.ﬂ In my view, a fair reading of this Order re-
veals that the Board panel 
recognized that the Board 
agent™s conduct might have been improper, but con-
cluded that dismissal of the complaint may not be the 
proper remedy.  Instead, the panel suggested that a rem-
edy might only be appropriate if the Respondent could 
show that it was somehow prej
udiced at the hearing be-
cause of the actions of the Bo
ard agent.  I consider that 
prior ruling to be the law of the case.  My colleagues, 

however, ascribing no substantive meaning to the ruling 
at all, have decided to rule 
that the Board agent™s actions 
were proper.  For the reasons stated below, it is my view 

(in agreement with the judge) that in fact no prejudice 
has been shown.  Thus, it is completely unnecessary to 
                                                          
 1 My colleagues rely on the fact that the Board agent notified the Re-
spondent™s counsel of the interview 
on December 17, 1999, and the Re-
spondent™s counsel did not
 respond until December 20, after the interview 
had been conducted.  A quick look 
at a 1999 calendar shows that Decem-
ber 17 was a Friday, and December 20 a Monday, which means that in 
fact the Board agent allowed the Respondent™s counsel less than one 
business day to respond before proceeding with the interview. 
 OPERATING ENGINEERS LOCAL 17 (HERTZ EQUIPMENT RENTAL) 581reach out and rule on whethe
r the Board agent™s conduct 
was proper or not.  Because my colleagues have con-
cluded that such a ruling is
 necessary, however, I feel 
compelled to set forth my contrary view. 
However, I agree with the 
judge that the Respondent 
has not in fact shown that it was prejudiced by the con-
duct of the investigation.  No party sought to introduce 
Franz™ affidavit, and he was not called as a witness.  In 
addition, the Respondent has neither contended nor 
shown that its decision not to call Franz as a witness was 
influenced by the manner in which his affidavit was 
taken.  Accordingly, solely 
for these reasons and the rea-
sons stated by the judge, I ag
ree that his decision to deny 
the Respondent™s motion was correct. 
APPENDIX  
NOTICE TO EMPLOYEES AND MEMBERS 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.  
 WE WILL NOT
 restrain or coerce employees of Hertz 
or of any other employer by blocking their ingress to or 

egress from Hertz™ Tonawanda, New York facility. 
WE WILL NOT in any like or related manner restrain 
or coerce employees in the ex
ercise of the rights guaran-
teed them by Section 7 of the Act. 
INTERNATIONAL UNION OF OPERATING 
ENGINEERS, LOCAL  UNION NO. 17 
 Rafael Aybar, Esq., 
for the General Counsel
.  Richard D. Furlong, Esq., 
for the Respondent. 
Richard C. Heffern, Esq
., for the Charging Party
. DECISION GEORGE ALEMÁN, Administra
tive Law Judge. A hearing in the above matter was held on April 10, 2000, in Buffalo, 
New York, pursuant to an unfair labor practice charge filed by 
Hertz Equipment Rental Corp. (Hertz) on December 9, 1999, 
and issuance of a complaint by the Regional Director for Re-
gion 4 of the National Labor Relations Board (the Board) on 
January 21, 2000. The complaint alleges that International Un-
ion of Operating Engineers, Local Union No. 17 (Respondent 

or Local 17) violated Section 8(b)(1)(A) of the National Labor 
Relations Act (the Act) by impe
ding ﬁthe entrance to and exit 
from the employer™s facility by 
employees and supervisors, in 
the presence of employees.ﬂ In an answer to the complaint 

dated March 14, 2000, the Respondent denies engaging in 
unlawful conduct.1 All parties at the hearing were afforded full opportunity to 
call and examine witnesses, to submit oral and written evi-
dence, and to argue orally on the record. On the entire record 
before me, including my observation of the demeanor of the 
witnesses, and after considering briefs filed by the General 
Counsel, the Respondent,
2 and the Charging Party, I make the 
following3                                                           
 1 The complaint and answer are found in GC Exh. 1. 
2 The Respondent has filed a motion to correct the record, claiming 
that transcript p. 19, L. 14, wh
ich reads, ﬁMR. FURLONG: I respect-
fully accept both decisions from your 
Honor,ﬂ is incorrect in that its 
counsel, Mr. Furlong, was not agreeing with, but rather taking excep-
tion to, my rulings denying its motion to dismiss (discussed below) and 
granting the General Counsel™s petition to revoke subpoenas duces 

tecum and ad testificandum issued by the Respondent to Regional 
Director Sandra Dunbar and other Board agents (see R Exhs. 1 and 2). 
It asks that the record be correct
ed to read, ﬁMR. FURLONG: I respect-
fully except both decisions from your Honor . . .ﬂ and avers that the 
General Counsel and the Charging Party have consented to the correc-
tion. Regarding the latter assertion, 
I have received not
hing either from 
the General Counsel or the Charging Party expressing their agreement 
with, or lack of opposition to, the Respondent™s motion. Further, I 
perceive nothing in the context in which Furlong made his remark to 
suggest that the latter was, in fact
 objecting to my rulings. Indeed, I find 
it unlikely that Furlong, whose verbal expression at the hearing was 
clear and concise, would have verbalized an exception to my rulings in 
the manner described by him. Rather, 
I find it more likely that if Fur-
long had intended to object to the ru
ling, the preposition ﬁtoﬂ or ﬁfromﬂ 
would have followed his alleged use of
 the term ﬁexceptﬂ, so that his 
response to my ruling would have read, ﬁ I respectfully except to (or 
from) both decisions from your Honor.ﬂ (See, e.g., Furlong™s response 
to my ruling at Tr. 124.) In sum, I am not persuaded that the record at p. 
19, L. 14 is in error, as claimed 
by the Respondent and, accordingly, 
deny its motion to correct the record. 
3 In its brief, the Respondent renews
 a motion, initially denied without 
prejudice by the Board on March 1, 2000, and again denied by me at the 

start of the hearing, to dismiss the 
complaint and to have the unfair labor 
practice charge transferred to and re
investigated by different a regional 
office. In support of its motion, it 
argues that the Regional Director for 
Region 3 and her subordinates engaged in a breach of ethics by taking a 
sworn affidavit from Local 17 Agent Jerry Franz at a time when Local 17 
was represented by legal counsel an
d without first having obtained the 
latter™s consent or approval. I adhere to my ruling denying the motion. In 

so doing, I note that the Respondent has made no claim, either at the 
hearing or in its brief, that it was 
somehow prejudiced by the procurement 
of Franz™ affidavit without the purported consent of its counsel. Nor do I 
find that it was prejudiced in any way in the presentation of its case by 
this alleged breach of ethics, for Franz was not called as a witness by 
either side, nor was his affidavit or its contents used any point throughout 
the hearing. Rather, the General Counsel called just two witnesses in 
support of his case, Hertz official
s Timothy Welch and Melissa Kwoka, 
while the Respondent, for its part, called none. Thus, other the limited 
reference made by the Respondent, at th
e start of the hearing, to the Franz 
affidavit in support of its motion to dismiss, the affidavit was never men-
tioned or discussed during the hearing. Therefore, assuming, arguendo, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 582A. Findings of Fact 
1. Jurisdiction Hertz Equipment Rental Corp., a corporate entity with an of-
fice and place of business at 125 Milens Rd., Tonawanda, New 
York, is engaged in the nonretail rental of construction equip-
ment. Annually, Hertz purchases 
and receives at its Tonawanda facility goods valued in exce
ss of $50,000 directly from points 
located outside the State of New York. The complaint alleges, 

the parties agree, and I find, that Hertz is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. The parties further agree, and I find, that the Respon-
dent, Local 17, is a labor orga
nization within the meaning of 
Section 2(5) of the Act. 
2. Factual background 
The salient facts in this Case are not in dispute. On October 
2, 1998, following a Board-conducted election, Local 17 was certified as the exclusive collective-bargaining representative of 

ﬁall full-time and regular part-time tractor trailer drivers, me-
chanics ‚A™ (including the lead mechanic) and mechanics ‚B™ 

employed by [Hertz] at its 
125 Milens Road, Tonawanda, New 
York location.ﬂ4 It appears that in or around September 1999,
5 the parties were engaged in cont
ract negotiations, and that be-
ginning some time in early Se
ptember, the Respondent also 
engaged in some picketing at the main entrance to the Hertz 
facility.
6 By letter dated November 
9, signed by business repre-
sentative Thomas Freedenberg, Lo
cal 17 notified Hertz that it was engaged in a strike because of Hertz™ use of ﬁpersons other 
than bargaining unit membersﬂ to do their work (GC Exh. 5). 

The precise nature and extent of Local 17™s picketing was de-
scribed by Hertz branch mana
ger Welch, and Hertz branch 
administrator Kwoka who, as noted, were the only two wit-
nesses called to testify. 
Welch became branch manager 
at the Tonawanda facility in 
September. He testified that he first learned about the picketing 
at that facility in August, befo
re his arrival, but witnessed the 
picketing first hand on his arriva
l at the facility the Wednesday 
after Labor Day, 1999. He recalls 
that on that date, he observed 

Freedenberg, Gerald Franz, and Mark Kirsch, all admitted 
agents of Local 17, on the picket line. (Tr. 23, 40.) According 

to Welch, Local 17 continued picketing the facility through 
early October, ceased at that
 point, and resumed again on a 
daily basis on November 8. He tes
tified that when he arrived to 
                                                                                            
                                                           
that the taking of the Franz affidav
it somehow amounted to a breach of 
ethics, it is patently 
clear that the Respondent 
was in no way been preju-
diced by the conduct. Accordingly, for this and other reasons stated at the 
hearing, I find no basis for reversi
ng my ruling denying the Respondent™s 
motion to dismiss. 
4 Excluded from the bargaining uni
t are all other employees em-
ployed at this location, including sa
lespersons, office clerical employ-
ees, guards and supervisors as defined in the Act (GC Exh. 2). Local 17 
was again certified by the Board on 
November 5, 1999, as exclusive 
collective-bargaining representative of the same employee unit follow-

ing an election held pursuant to a decertification petition (GC Exh. 3). 
5 All dates are in 1999, unless otherwise indicated. 
6 The main entrance is 
located at the western e
nd of the Hertz facility 
(see GC Exh. 4). Another entrance lo
cated at the southwestern corner 
of the facility was not in use (Tr. 36). 
work on the morning of November 8, Local 17 pickets were 
walking in a circular motion at the entrance, effectively block-
ing vehicles from entering or leaving, and that after being pre-vented from entering the facility
 for about 5 minutes, the pick-
ets, numbering between six to nine, eventually moved away 
from the entrance and allowed him to proceed. Welch recalls 
that one of the pickets that day was Freedenberg. After entering 

the facility, Welch was told by Kwoka that a driver from Hertz™ 
Albany facility had earlier been prevented from entering the 
Tonawanda facility and that th
e police had been called. The 
driver, according to Welch, wa
s then contacted and asked to 
return to the Tonawanda facility, receiving assurances that the 

police would be called. The driver in fact returned and was 
permitted to enter.
7 The picketing, according to 
Welch, typically began around 
6Œ6:30 a.m. each day and lasted, on some days until 11 a.m., 
and on other days to around 2Œ2:30 in the afternoon, with the 
number of pickets dwindling as the day wore on from a high of 

around nine in the morning to two pickets by late morning or 
early afternoon (Tr. 45-46). Regarding the involvement of Lo-
cal 17™s agents in the picketing, Welch recalls seeing Freeden-

berg, Franz, and Kirsch, the former two more than the latter, on 
the picket line at least once a we
ek picketing for a set period of 
time, and that Hertz employee
s Leonard Zilowkowski, Paul 
Ziegelhofer, and Dan Shively also
 took part in the picketing 

before reporting for work each day around 6:30-6:55 a.m. 
Welch testified that™the ability of employees and drivers to 
gain access to the facility duri
ng the picketing varied from day 
to day and depended on the time of day entry was being at-
tempted and on who happened to be on the picket line at that 
particular time. For example, he claims that on some days, 
drivers seeking to enter in the morning would have to wait 
some 10 minutes before being 
allowed through the main en-
trance, but that on other days the wait would be only about 5 

minutes long. Welch admits that
 there were times when em-
ployees or drivers had no difficulty entering or leaving the 
Hertz facility, such as when the pickets stationed themselves to 
the side of the entrance without blocking it, or when they were 
inside a nearby trailer. However, he also recalled that there 
were times when picketers would allow a driver to enter with-
out interference, only to subsequently prevent their departure 

from the facility, and that such departure at times lasted some 
20 minutes. He testified that as 
a general rule, he summoned the 
police for assistance when the picketing delays lasted more than 
5 minutes. Welch recalls that on November 
9, he called the police after 
pickets blocked an outside hauler
 from entering the facility. He 
claims that he called the police some 5 minutes after he first 

noticed the hauler trying to enter the facility, and believes the 

hauler had already been detained for an extended period of time 
before he first observed the in
cident. This same hauler, Welch 
further testified, was also de
tained for some 40-45 minutes 
when he tried to exit the facility, although he admits he did not 
personally observe the hauler be
ing prevented from leaving. A 
 7 Welch admitted not being present the first time the driver sought 
entry, but testified he did observe the 
driver return to the facility and be 
allowed to enter with po
lice intervention (Tr. 44). 
 OPERATING ENGINEERS LOCAL 17 (HERTZ EQUIPMENT RENTAL) 583similar blocking incident, Welc
h claims, also occurred on No-
vember 24. On that day, severa
l vehicles, including one he was 
driving, tried to exit the facility but were prevented from doing 
so by Local 17 pickets. According to Welch, each vehicle that 

day was detained for about 5 minut
es in what he described was 
a ﬁwait your turnﬂ procedure in 
which each vehicle lined up to 
leave would be held up for 5 minutes after the one in front of it 

had departed. Welch testified that after being detained for 10 
minutes, he called the police. According to Welch, between 
November 8 and mid-December, he had to call the police at 
least once a day in response to the pickets refusal to allow in-gress and egress to the facility. 
Kwoka testified that she worked for Hertz from April 30, 
1998, until leaving ﬁfor personal 
reasonsﬂ on February 4, 2000. 
(Tr. 105.) She recalls that the Local 17 picketing began some-
time in August, stopped on October 4, and resumed on Novem-ber 8. Like Welch, Kwoka tes
tified to seeing Freedenberg, 
Kirsch, and Franz take part in the picketing, that the picketing 

was more intense during the early morning hours, with picket-
ers numbering anywhere from six to nine, but that their num-
bers tapered off to about two or three by late morning. At times, 
the pickets, according to Kwoka
, carried picket signs stating 
that Hertz was unfair to organized labor.
8 Kwoka claims that 
when vehicles approached seeking entry, the pickets would 
circle in front of the vehicle for about 5 minutes to prevent its 
entry and would thereafter allow it to proceed. Like Welch, she 
too recalled that employees Zilokowski, Ziegelhofer, and Shiv-

ley took part in the picketing early in the morning before work-
ing hours. Regarding the length of
 time that vehicles were de-
tained, Kwoka said it varied ﬁanywhere from 5 to 7 minutes, 
sometime longer.ﬂ 
Kwoka testified that on November 8, she observed the Al-
bany driver attempt to enter the facility and leave when he was 
denied entry by the pickets. The driver then called the Hertz 
facility from a local pay phone to explain the problem, and 

Kwoka, who took the call, advised him to stay put, that she was 
going to call the police. When the police arrived, the driver was 
permitted to enter the facility, load his vehicle, and leave with-

out further incident. Kwoka r
ecalls Freedenberg being on the 
picket line that day, and testif
ied to having observed at least 
one Local 17 agent present on the picket line on a daily basis. 

She also recalled another blocking incident that occurred on 
December 2, when some three vehicles were lined up outside 
the entrance waiting to get in but were prevented from doing so 
by pickets who blocked the entrance for approximately 30-45 
minutes. The police were eventually called by Welch. 
Kwoka, like Welch, recalls picketing occurring on a daily 
basis, and that the police had to be called ﬁprobably two to four 
times a weekﬂ to restrain the pickets in their blocking activity, 
testifying that either she or Welch would make the call. She 
explained that she was particularly aware of the pickets™ con-
duct because it was ﬁsomething that I was keeping an eye on 
for when the branch manager was not
 present, to make sure that 
everybody was able to come and go as they needed to perform 

their jobﬂ (Tr. 101). Kwoka also
 testified, without contradic-
tion, to having been verbally ac
costed and threatened by a fe-
                                                          
                                                           
8 Welch did not recall seeing picketers carrying signs. 
male picket as she was returnin
g from lunch one day. Thus, she 
testified that after waiting behind a truck that was entering the 
facility, Kwoka immediately drove through as the truck en-
tered, at which point the female picket began calling her 

ﬁnastyﬂ names. Kwoka 
avoided a confrontation and simply kept 
driving (Tr. 114). 
3. Analysis 
The complaint, as noted, allege
s, and the General Counsel and 
Charging Party contend, that the Respondent™s conduct in block-
ing the ingress and egress of vehi
cles to and from the Hertz facil-
ity during its picketing was coercive and violated Section 
8(b)(1)(A) of the Act. The Respondent denies the allegation,
9 arguing that if some blocking did occur the conduct did not 
amount to restraint or coercion but rather constituted nothing 
more than a minor inconvenience lasting at most 5 minutes, a 

length of time which the Respondent contends was acquiesced in 
by Hertz (R. Br. at 2, 5).
10 I find merit in the allegation. 
Initially, the record evidence makes clear, and I so find, that 
at various times during the picketing that began November 8, 

Local 17 pickets intentionally 
blocked vehicles from entering 
or leaving the Hertz facility by positioning themselves between 
the vehicles and the entrance to the facility. Both Welch and 
Kwoka so testified without cont
radiction. From a demeanor 
standpoint, Welch and Kwoka came across as sincere witnesses 
who, I am convinced, testifie
d honestly and truthfully.
11 I there- 9 However, the Respondent does not deny that its agents took part in 
the picketing. Nor, for that matte
r, does it deny overall responsibility 
for the picketing. 
10 Welch testified that when he began working at the Hertz Tona-
wanda facility, he became aware of a ﬁgentlemen™s agreementﬂ be-
tween Local 17 and the local police,
 acquiesced in by Hertz, which 
allowed Local 17 pickets to deny vehicles access to and from the facil-
ity for 5 minutes, but that the police would be called if went beyond 5 
minutes (Tr. 86Œ87). The Respondent contends on brief that under this 

agreement, pickets were allowed to 
delay each vehicle seeking to enter 
or exit the Hertz facility for 5 minutes. I find nothing in Welch™s testi-
mony to support the Respondent™s c
ontention. Rather, Welch testified 
only that the pickets were allowed 
to block the entrance for 5 minutes, 
and made no reference to a ﬁfiv
e-minute per carﬂ delay period. 
11 During its cross-examination of Kwoka, the Respondent sought to 
question her on whether she had ever been accused of stealing from 

Hertz. I sustained the General Counsel™s objection to this line of ques-
tioning. The Respondent on brief c
ontends that it should have been 
allowed to inquire into Kwoka™s 
purported prior bad conduct arguing 
that such questions are permissible under Federal Rules of Evidence § 

608(b) for purposes of attacking he
r credibility and establishing her 
lack of truthfulness. I disagree. Ru
le § 608(b) expressly prohibits the 
use of ﬁextrinsicﬂ evidence of a witness™ conduct (except for certain 
types of criminal convictions) to impeach the witness, but permits 
inquiry into such conduct if, in the discretion of the court, such conduct 
is probative of truthfulness or untruthfulness. See, 
U.S. v. Morrison, 98 F.3d 619, 628 (D.C. Cir. 1996); 
Ponderosa Granite Co.
, 267 NLRB 
212 (1983). Here, the mere fact that
 Kwoka may have been ﬁaccusedﬂ 
of stealing does not, in my view, establish a predisposition on her part 
for untruthfulness. 
Saddle West Restaurant & Casino
, 269 NLRB 1027, 
1036 (1984). Kwoka, in any event, im
plicitly denied having been ter-
minated for misconduct when she testified that she left Hertz™ employ 
for ﬁpersonal reasons.ﬂ The Respondent was therefore precluded by her 
denial from cross-examining her further on the subject. 
Bronx Metal Polishing Co., 
 276 NLRB 299, 303 (1985). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 584fore credit their mutually corroborative claim of having person-
ally observed on numerous occasions Local 17 pickets blocking 
the ingress and egress of vehicles to and from the Hertz facility, 
and their further assertion that th
e delays caused by the pickets™ 
actions at times extended from 30 to 45 minutes. I reject in this 
regard the Respondent™s contrary 
claim that whatever blocking 
may have occurred only lasted for no more than 5 minutes, for 
it has presented no evidence whatso
ever to support its position 
or to contradict Welch™s and 
Kwoka™s account. Thus, even if I 
were to agree, which I do not, with the Respondent™s conten-
tion, on brief (p. 5), that Hertz ﬁacquiesced in the five (5) min-
ute per car delay protocol,ﬂ Welch™s and Kwoka™s credited 
testimony, that vehicles at 
times remained blocked for 30Œ45 
minutes and that the police were often called to intervene, 
makes clear that Local 17 had not been complying with said 

ﬁprotocol.ﬂ The Respondent, it should be noted, offered no 
evidence to refute Welch™s and Kwoka™s claim that the police 
were called on numerous occasions to clear the entrance of 

pickets so as to enable vehicles to proceed. 
In sum, I find, in agreement with the General Counsel and 
the Charging Party, that during th
e picketing of the Hertz facil-
ity that began November 8, Local 17™s pickets physically 
blocked vehicles driven by He
rtz employees and clients from 
entering or leaving the Hertz facility for periods ranging from 
under 5 minutes to between 30Œ45 minutes, and that on numer-
ous such occasions access to and from the facility occurred 
only after police were called to 
intervene. The Board has long 
held that the blocking of ingress to and egress from an em-
ployer™s facility constitutes coercive conduct violative of Sec-
tion 8(b)(1)(A) of the Act. 
Tube Craft
, 287 NLRB 41, 493 
(1987); Longshoremen ILA Local 1291 (Trailer Marine),
 266 NLRB 1204 (1983). The Respondent here, as noted, suggests 

that the brief blocking by pickets 
of vehicles trying to enter or 
leave the Hertz facility were simply ﬁlow level confrontationsﬂ 

amounting to nothing more than an ﬁannoyance or inconven-
ienceﬂ that does not qualify as, or fit the description of, restraint 
and coercion under Section 8(b)(1)(A). I disagree for, as found 
above, the blocking of vehicles 
at times lasted between 30Œ45 
minutes. The Board in any event has held that the blocking of 
vehicles, even for a short period of time and, as was the case 
here, until broken up by police to allow entrance or exit, is 

likewise coercive and violative of Section 8(b)(1)(A). See 
Sheet 
Metal Workers Local 19 (Delcard Associates),
 316 NLRB 426, 
431 (1995), Big Horn Coal,
 309 NLRB 255, 258 (1992), and 
Carpenters (Reeves, Inc.), 
281 NLRB 493, 498 (1986), citing to 
Iron Workers Local 455 (Stokvis Multi-Ton)
, 243 NLRB 340 
(1979). As pointed out by the Board in 
Delcard supra, a union cannot ﬁarrogate to itself the ri
ght to determine when and under 
what conditions employees could 
pass through its picket lines.ﬂ Accordingly, I find that, as alleged in the complaint, the Re-
spondent™s conduct here in bloc
king vehicles seeking to enter 
and leave the Hertz facility was indeed coercive and violated 
Section 8(b)(1)(A) of the Act. 
CONCLUSIONS OF LAW 
1. The Charging Party, Hertz 
Equipment Rental Corp., is an 
employer engaged in commerce with the meaning of Section 
2(2), (6), and (7) of the Act. 
2. The Respondent, International Union of Operating Engi-
neers, Local Union No. 17, is 
a labor organization within the 
meaning of Section 2(5) of the Act. 
3. By blocking ingress and egre
ss to the Hertz facility, the 
Respondent has engaged in an 
unfair labor practice affecting 
commerce within the meaning of Section 8(b)(1)(A) and Sec-
tion 2(6) and (7) of the Act. 
4. The above unfair labor practice has a close, intimate, and 
adverse effect on the free flow of commerce within the mean-
ing of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, 1 find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. Spec
ifically, the Respondent shall be 
ordered to cease and desist from blocking vehicles seeking to 
enter or exit the Hertz facility
 in Tonawanda, New York, and to 
post an appropriate notice. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
12 ORDER The Respondent, International Union of Operating Engi-
neers, Local Union No. 17, its officers, agents, and representa-
tives, shall 
1. Cease and desist from 
(a) Blocking vehicles seeking to enter or leave the Hertz 
Equipment Rental Corp. faci
lity in Tonawanda, New York. 
(b) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 

7 of the Act., 
2. Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service 
by the Region, post at its of-
fice in West Seneca, New York, copies of the attached notice 

marked ﬁAppendix.ﬂ
13 Copies of the notice, on forms provided 
by the Regional Director for Region 3, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 

consecutive days in conspicuous places including all places 

where notices to employees and members are customarily 
posted. Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 

any other material. In the event that, during the pendency of 
these proceedings, the Responden
t has gone out of business or 
closed the facility involved in
 these proceedings, the Respon-
dent shall duplicate and mail, at 
its own expense, a copy of the 
                                                          
 12 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
13  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 OPERATING ENGINEERS LOCAL 17 (HERTZ EQUIPMENT RENTAL) 585notice to all current employees and former employees em-
ployed by the Respondent at an
y time since November 8, 1999. 
  